BRANNON, Judge:
The indictment in this case is good.
James Henaghan was convicted by a jury of keeping a slot machine, and sentenced to pay a fine of two hundred dollars and be imprisoned in jail four months.
It is assigned as error that the court overruled a motion to quash the indictment.
It charges that the defendant “did knowingly and unlawfully keep and exhibit a certain gaming table, commonly called a slot machine, being a table and machine of like kind to A. B. C. and E. 0. tables, and farobank, and keno table, which machine is played by dropping a coin or coins into a slot or slots, as indicated by said slot machine, the coin or coins used being a nickel or nickels, and the'games played on said slot machine are games in which the chances are unequal, all other things being equal, -and the§e unequal chances are in favor of the exhibitor, the said James Henaghan, of the said gaming table, the said slot machine, against the peace and dignity of the State.”
We think the indictment good. State v. Gaughan, 55 W. Va. 692. For the reason that we hold that the evidence is clearly not sufficient to prove the State’s case beyond reasonable doubt, we reverse the judgement, set aside the verdict, and grant a new trial, and remand the case to the circuit court.

Reversed and Remanded.